[DO NOT PUBLISH]

              IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                        ________________________                  FILED
                                                         U.S. COURT OF APPEALS
                               No. 10-12638                ELEVENTH CIRCUIT
                           Non-Argument Calendar               JUNE 2, 2011
                         ________________________               JOHN LEY
                                                                 CLERK
                  D.C. Docket No. 3:08-cr-00407-TJC-JRK-1

UNITED STATES OF AMERICA,

                                                                Plaintiff-Appellee,

                                    versus

CHARLES VARNEDOE,
a.k.a. Rider,

                                                           Defendant-Appellant.

                        ________________________

                 Appeal from the United States District Court
                     for the Middle District of Florida
                       ________________________

                                (June 2, 2011)

Before EDMONDSON, HULL and PRYOR, Circuit Judges.

PER CURIAM:

     After a jury trial, Charles Varnedoe appeals his 188-month sentence for
conspiracy to distribute five kilograms or more of cocaine, in violation of 21

U.S.C. §§ 841(a)(1), (b)(1)(A) and 846. On appeal, Varnedoe argues that the

district court clearly erred by denying him a minor role reduction, pursuant to

U.S.S.G. § 3B1.2. After review, we affirm.1

       A defendant receives a two-level reduction in his offense level if he was a

minor participant in the criminal activity. U.S.S.G. § 3B1.2(b). A minor

participant is less culpable than most other participants, but his role could not be

described as minimal. U.S.S.G. §3B1.2 cmt. n.5. The defendant must prove his

minor role in the offense by a preponderance of the evidence. United States v. De

Varon, 175 F.3d 930, 939 (11th Cir. 1999) (en banc).

       Whether to apply a minor role reduction “is heavily dependent upon the

facts of the particular case.” U.S.S.G. § 3B1.2 cmt. n.3(C). “Two principles guide

a district court’s consideration: (1) the court must compare the defendant’s role in

the offense with the relevant conduct attributed to him in calculating his base

offense level; and (2) the court may compare the defendant’s conduct to that of

other participants involved in the offense.” United States v. Alvarez-Coria, 447

F.3d 1340, 1343 (11th Cir. 2006). When the relevant conduct attributed to the


       1
        A district court’s determination of a defendant’s role in the offense is a finding of fact
that we review for clear error. United States v. De Varon, 175 F.3d 930, 937 (11th Cir. 1999) (en
banc).

                                                2
defendant is the same as his actual conduct, “he cannot prove that he is entitled to

a minor-role adjustment simply by pointing to some broader scheme for which he

was not held accountable.” Id.; see also De Varon, 175 F.3d at 942-43

(concluding that “when a drug courier’s relevant conduct is limited to [his] own

act of importation, a district court may legitimately conclude that the courier

played an important or essential role in the importation of those drugs”).

      As to the second prong, the district court is permitted to “measure the

defendant’s conduct against that of other participants” but only “where the record

evidence is sufficient.” De Varon, F.3d at 934. Furthermore, “[t]he fact that a

defendant’s role may be less than that of other participants engaged in the relevant

conduct may not be dispositive of role in the offense, since it is possible that none

are minor or minimal participants.” Id. at 944.

      On the record before us, the district court’s refusal to give Varnedoe a two-

level minor-role reduction was not clear error. In calculating Varnedoe’s offense

level, the district court held Varnedoe accountable for between 50 and 150

kilograms of cocaine. See U.S.S.G. § 2D1.1(c)(2). Despite Varnedoe’s

contentions, he was not held accountable for the conduct of his co-conspirators.

According to paragraphs 8 and 9 in the Presentence Investigation Report (“PSI”):

(1) in early 2007, Varnedoe made at least three trips to a cocaine supplier in Texas

                                          3
to get approximately 20 kilograms of cocaine, which he then hid in secret

compartments of his van for the return to Jacksonville; and (2) in May 2007, law

enforcement stopped Varnedoe in his van and found 10 kilograms of cocaine.

Thus, at a minimum, Varnedoe personally transported 70 kilograms of cocaine.2

       Furthermore, the record does not support Varnedoe’s claim that he was

merely a drug courier for Christopher Keith Robinson. Varnedoe introduced

Robinson to the Texas cocaine supplier and owned the van equipped with hidden

compartments that he used to transport multiple large shipments of cocaine from

Texas to Florida. On several occasions, Robinson and other conspirators visited

Varnedoe’s residence to drop off or pick up either cocaine or money. When

Varnedoe’s van was stopped in May 2007, in addition to 10 kilograms of cocaine,

Varnedoe was transporting $266,969 in cash, which was payment for another 10

kilograms of cocaine. During a search of Varnedoe’s residence, law enforcement



       2
          The PSI found that Varnedoe was responsible for 215 kilograms of cocaine. Varnedoe
objected to the PSI’s drug quantity, arguing that the trial testimony did not clearly establish that
Varnedoe transported that amount. After the parties read from portions of the trial transcript, the
district court sustained Varnedoe’s objection and found that Varnedoe was responsible for
between 50 and 150 kilograms of cocaine. Varnedoe did not object to the district court’s drug
quantity finding or specifically challenge the cocaine amounts in paragraphs 8 and 9 of the PSI
that were attributed directly to him. Moreover, the trial testimony was sufficient to support a
finding that Varnedoe personally transported at least 50 kilograms of cocaine during the course
of the conspiracy. See United States v. Wilson, 884 F.2d 1355, 1356 (11th Cir. 1989)
(explaining that the sentencing court may rely upon evidence heard at trial as well as undisputed
statements in the PSI).

                                                 4
found another $131,930 in his safe.

      These activities indicate that Varnedoe was aware of and participated in the

workings of the larger drug conspiracy and was not merely a drug mule. Indeed,

the undisputed facts suggest Varnedoe was a trusted and important member of

Robinson’s drug conspiracy. Not only did Varnedoe transport large amounts of

drugs and money, he stored them at his residence for other participants in the drug

conspiracy.

      Moreover, Varnedoe’s conduct was not less culpable than most other

participants in the drug conspiracy. Even if Varnedoe was less culpable than

Robinson, he was at least as culpable as the other identified participants, Robert

Donnell Marshall and Ronald Wilson, and arguably more so. Marshall and

Wilson accompanied Robinson on several trips and distributed the cocaine

Robinson provided them. Unlike Varnedoe, Marshall and Wilson did not own

vans equipped with hidden compartments, did not provide a residence for picking

up, dropping off and storing drugs and money, and did not introduce Robinson to

a cocaine source. Wilson once saw Robinson pay Varnedoe a $30,000 courier fee,

but Robinson paid Wilson only $2,500 and a few ounces of cocaine for the three

trips he took with Robinson.

      Given these facts, the district court did not clearly err when it found that

                                          5
Varnedoe played more than a minor role in the drug conspiracy.

      AFFIRMED.




                                       6